—Appeal from order insofar as it placed respondent on probation unanimously dismissed and order affirmed without costs. Memorandum: The record supports Family Court’s finding that respondent committed an act that, if committed by an adult, would constitute the crime of obstructing governmental administration in the second degree (Penal Law § 195.05; see, Matter of Shannon B., 70 NY2d 458, 461). “The court, as the trier of fact, was entitled to resolve
*980questions of credibility against respondent (see, Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843)” (Matter of Edward V., 204 AD2d 1060). We do not address the challenge to that part of the dispositional order placing respondent on probation. Respondent consented to that part of the order and, as a result, he is not aggrieved thereby (see, CPLR 5511; Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). (Appeal from Order of Onondaga County Family Court, Rossi, J. — Juvenile Delinquency.) Present — Green, J. P., Wisner, Pigott, Jr., Balio and Fallon, JJ.